IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 154 MM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DANIEL R. WITUCKI,                            :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2020, the “Application to File Petition for

Allowance of Appeal Nunc Pro Tunc” is DENIED.